Citation Nr: 1020109	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for kidney disease. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
before a Decision Review Officer in November 2007.  The Board 
remanded the Veteran's claims in September 2008 to schedule 
the Veteran for a hearing before the Board.  He testified 
before the Board during a videoconference hearing in January 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The Board notes complaints of hematuria during 
service.  The Board also notes an undated service treatment 
record noting some evidence suggestive of nephritis.  The 
Veteran currently has a diagnosis of IgA nephropathy.  
Additionally, the Veteran has submitted internet medical 
articles indicating that the first symptomatology of IgA 
nephropathy includes hematuria.  

In light of the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Board feels that an examination is 
required.  McLendon provides that in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this instance, the Board 
finds that the file includes evidence of symptomatology in 
service, a current diagnosis, and an indication that a causal 
relationship is possible between the Veteran's in-service 
hematuria and his current disability.  Therefore, the Board 
is remanding the issue for a VA examination as set forth 
below.  

Additionally, the Board acknowledges that the Veteran has 
claimed that his hypertension and gout are causally related 
to his kidney disability.  Therefore, appellate review of 
these issues is not appropriate at this time pending further 
action on the kidney disability issue.

With regard to the gout issue, it appears that the RO has 
found no supporting evidence of gout.  Under the 
circumstances of this case, the Veteran should be requested 
to identify all medical care providers who have treated him 
for gout.  Appropriate action to request all such records 
should then be taken. 

Finally, the Board notes that the Veteran submitted 
additional evidence after the December 2007 supplemental 
statement of the case.  This new evidence will undergo 
preliminary review by the RO as part of the actions directed 
in this remand.       

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to 
submit copies of medical records showing 
treatment for gout or to furnish the 
names and addresses of those medical care 
providers so VA can take action to 
request such records.  The RO should then 
take appropriate action to request any 
records identified by the Veteran. 

2.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of any 
current kidney disability, to 
specifically include the diagnosis of IgA 
nephropathy.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should 
clearly address the following:

    As to any current diagnosis of kidney 
disease, to include IgA Nephropathy, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any clinical and special test 
findings (such as hematuria) during 
service were initial manifestations of 
the current kidney disease.  A detailed 
rationale with reference to relevant 
service and post-service medical evidence 
should be furnished. 
    
3.  The Veteran should then be scheduled 
for appropriate VA examination(s) to 
ascertain whether the Veteran has gout, 
and also the etiology of his hypertension 
and any gout.  It is imperative that the 
claims file be made available to the 
examiner(s) for review.  If a diagnosis 
of gout is warranted, it should be 
clearly reported. 

The appropriate examiner should then 
respond to the following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's hypertension is 
proximately due to kidney disease?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's hypertension has been 
aggravated by kidney disease?

     c)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that any gout is proximately due to 
kidney disease?

     d)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that any gout has been aggravated by 
kidney disease?

A rationale should be furnished for all 
opinions. 

4.  After completion of the above, the RO 
should review the expanded record (to 
include all evidence received since the 
most recent supplemental statement of the 
case) and determine if the benefits may 
be granted under all applicable theories 
of service connection.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


